—Judgment, Supreme Court, New York County (Rena Uviller, J., at suppression hearing and plea; Herbert Adlerberg, J., at sentence), rendered January 29, 1997, convicting defendant of robbery in the second degree, and sentencing him to a determinate term of 5 years, unanimously affirmed.
Defendant’s motion for suppression of statements was properly denied. The record supports the suppression court’s ruling that Miranda warnings were not required when the arresting officer asked defendant, for safety purposes, whether he had anything on his person, such as a needle or knife, that might cut the officer who was about to conduct a patdown of defendant, since the question posed was not aimed at eliciting an incriminating response but was asked solely to insure the officer’s safety (People v Jenkins, 208 AD2d 459, 460, lv denied 85 NY2d 863).
Since defendant chose not to pursue any challenge to his statement made at the precinct, following proper administration of Miranda warnings, he has not preserved his current claim that the statement should have been suppressed as tainted by his prior, on-the-scene statement. We decline to review this claim in the interest of justice. Were we to review this claim, we would reject it because the first statement, as previously noted, was lawfully obtained, and because there was a clean break between the two statements in any event. Concur — Nardelli, J. P., Rubin, Tom and Andrias, JJ.